

114 S110 IS: Environmental Protection Agency Accountability Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 110IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo rescind funds made available to the Administrator of the Environmental Protection Agency if the
 Administrator fails to meet certain deadlines.1.Short titleThis Act may be cited as the Environmental Protection Agency Accountability Act of 2015.2.Interim
			 assessment of regulatory requirements and applicable penalties(a)In
 generalNot later than 30 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall ensure that the requirements described in subsection (b) are satisfied.(b)RequirementsThe Administrator shall satisfy—(1)section 4 of Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and review) and Executive Order 13563 (5 U.S.C. 601 note; relating to improving regulation and regulatory review) (or any successor Executive order establishing requirements applicable to the uniform reporting of regulatory and deregulatory agendas);(2)section 602 of title 5, United States Code;(3)section 8 of Executive Order 13132 (5 U.S.C. 601 note; relating to federalism); and(4)section 202(a) of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532(a)).(c)Financial
			 penalty provisions(1)In
 generalSubject to paragraph (2), if the Comptroller General of the United States determines that the Administrator fails to satisfy any requirement described in subsection (b), an amount of funding equal to $20,000 per week shall be rescinded from the Office of the Administrator, and once each week thereafter until all the requirements are satisfied.(2)Limitations(A)1 day grace
 periodParagraph (1) shall not apply if each requirement listed in subsection (b) is satisfied not later than 1 day after the deadline for the requirement.(B)Maximum amount
 of rescinded fundsNo rescission of funds under paragraph (1) shall exceed, in any fiscal year, an amount equal to 7 percent of the funds made available to the Office of the Administrator.(3)AuditsIn any fiscal year in which any funds are rescinded from the Administrator pursuant to this Act, the Inspector General of the Environmental Protection Agency shall—(A)conduct an audit to assess compliance with this Act; and(B)not later than 120 days after the end of the fiscal year during which any funds are rescinded under paragraph (1), submit to the Committee on Environment and Public Works of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Appropriations of the Senate, and the Committee on Appropriations of the House of Representatives a report describing the reasons why the funds were rescinded, including allocations of resources.(4)Effect of
 ActNothing in this Act affects or limits the application of or obligation to comply with any Federal, State, local, or tribal law.